—_ Ww

a HD Ww

10
in
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

STEVEN H. MUSTOE (pro hac vice)
SCOTT J. STROHM (pro hac vice)
EVANS & DIXON, LLC

10851 Mastin Boulevard, Suite 900
Overland Park, KS 66210

Telephone: 913.701.6810 | F: 913.341.2293
copyright@evans-dixon.com

R. JEREMY ADAMSON (Bar No. 251380)
KUNZLER BEAN & ADAMSON, PC

4225 Executive Square, Suite 600

La Jolla, CA 92037

Telephone: (619) 365-9110
jadamson@kba.law

Attorneys for Plaintiff Joseph Tomelleri

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

JOSEPH R. TOMELLERI, No. 4:20-cv-5879

Plaintiff, FIRST AMENDED COMPLAINT
V.
REDBUBBLE, INC.,
and
DOE MEMBERS 1-38,
and,
DOE MANUFACTURER

Defendant.

 

 

Plaintiff, Joseph R. Tomelleri (“Plaintiff”), for his first amended complaint against
Defendant Redbubble, Inc., (“Redbubble”), Doe Members 1-38 (individual a “Member” or

collectively “Members”), and Doe Manufacturer (“Manufacturer”), states as follows:

l

 

FIRST AMENDED COMPLAINT

 
—_ Ww

a HD ws

10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

PARTIES, JURISDICTION, AND VENUE
l. Plaintiff is a citizen and resident of the state of Kansas.
De Defendant Redbubble is a corporation organized and existing in good standing in
the State of California. Defendant lists its principal office as 111 Sutter Street, 17" Floor, San
Francisco, CA 94104 and may be served through its registered agent, Corina Davis, at this

address.
3. Member Defendants consists of at least thirty-eight accounts registered on Redbubble,

including the following account names:
i. David Booth
i. Bob Overstreet
ii. Yvonneyuhan
iv. NINUNO
v. |MyHandMadeSigns
vi. _ thatstickerguy
vii. Yankeesfan
vill. iDrawSilhouettes on Redbubble
ix. SlushyCheese
x.  hookink
xi. Marcia Rubin
xii. _ Loveroflines
xii. Aria M. Ruggles
xiv.  JamesLimborg
xv. — Endri art

xvi. Brizodesign

2

 

 

FIRST AMENDED COMPLAINT

 
—_ Ww

a HD ww

10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

XVI.

XVill.

XIX.

XX.

XX1.

XXI1.

XXIil.

XXIV.

XXV.

XXVI1.

XXVIL.

XXVIII.

XXIX.

XXX.

XXX1.

XXXIl.

XXXIi.

XXXIV.

XXXV.

XXXVI.

XXXVIL.

XXXVIIi.

Allarddavid
TALLDRIVER
MUCDesigns
JungleBungle
Lovednotlost
stutch75
danibeez
Flanzella
Unionpride
Arla M. Ruggles
Kaitsticks

Nice Gi
JamesLimborg
Duukovice
Urbaun

Alisa Moody
Peter Gallagher
TALLDRIVER
CustUmmMercch
OutdoorAddix
wil2liam4

HumbaHarry

3

 

 

FIRST AMENDED COMPLAINT

 
-_ Ww wv

a DH Ww

10
in
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

4. Members’ true names and legal identities are currently unknown. At this time, each
Member defendant is only known by his or her online alias on Defendant Redbubble’s website.

5 Defendant Manufacturer’s true name and legal identity is currently unknown. At this
time, Plaintiff is only aware of the fact that Defendant Redbubble has used a third party manufacturer to
produce some products, as explained in more detail below.

6. Upon information and belief, the identities of Members and Manufacturer could be

readily determined through early discovery in this case from Defendant Redbubble.

7. This Court has original subject matter jurisdiction of this action under 28 U.S.C. §
1338(a) and 28 U.S.C. §1331 because the action arises under federal copyright law.

8. This Court has personal jurisdiction over Defendant Redbubble because it is
incorporated in the state of California and its principal place of business is also located within the

state.
9. Upon information and belief, the Court has personal jurisdiction over Member

defendants because Members have set up shops to conduct business on Redbubble’s website and
infrastructure located in California, because Members have conducted business in the state of
California, and because this lawsuit arises out of that business Members have conducted in the state

of California and on Redbubble’s website and infrastructure located in California.

10. | Upon information and belief, the Court has personal jurisdiction over
Manufacturer because Manufacturer has manufactured products for Redbubble which is located
in California, because Manufacturer have conducted business in the state of California, because
Manufacturer has shipped products to California, and because this lawsuit arises out of that
business Manufacturer has conducted in the state of California with Redbubble.

11. Venue is proper in the Northern District of California pursuant to 28 U.S.C. §

1400 (a), because Defendants or their agent reside or may be found in this judicial district.

4

 

 

FIRST AMENDED COMPLAINT

 
—_ Ww

a Dn Ww

10
in
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

TOMELLERV’S BACKGROUND AND WORKS

12. _ Plaintiff Tomelleri is recognized by biologists, museums, ichthyologists, and other
experts in the field as one of the world’s preeminent fish artist and illustrator.

13. Over the last 35 years Plaintiff has created and published over 1300 separate fish
illustrations, including those at issue in this case.

14. In 2010, Plaintiff was inducted into the Freshwater Fish Hall of Fame for his work
as a fish illustrator.

15. Plaintiff's illustrative process involves his expertise gained from many years of
education, his observations of fish in the wild, and obtaining and preserving specimens.

16. Plaintiff hand draws his works.

17. He incorporates his own expression of color patterns, fin arrangements and other
characteristics he believes most significant for a particular fish species in a particular life cycle
phase.

18. Plaintiff's illustrations have been published in many scientific studies, journals,
books, magazines, and fish identification guides.

19. Plaintiff is the sole owner and proprietor of all rights, titles, and interest in, and to,
the copyrights for illustrations for a number and variety of fish that are at issue in this case (the
“Tllustrations”).

20. Plaintiff is and always has been the exclusive owner of all of his Illustrations.

21. Each of the Illustrations is covered by a copyright registration owned by Plaintiff.

22. The following table individually lists each of Plaintiff's Illustrations at issue and

the corresponding registration information. The Illustrations are depicted in the attached

 

 

 

EXHIBIT A.
No. Illustration Reg. # Reg. Date
l Chinook salmon, male VA 1 163 619 11/5/2002
2 Brown trout VA | 163 619 11/5/2002

 

 

 

 

 

 

7

 

 

FIRST AMENDED COMPLAINT

 
& Ww bd

a HD ww

10
iv
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3 Pink salmon VA 1 163 619 11/5/2002
4 Rainbow trout VA 1 163 619 11/5/2002
5 Bluegill VA 1779644 6/20/2011
6 Steelhead, male VA 998-415 9/16/1999
7 Sockeye Salmon VA | 163 619 11/5/2002
8 Brook trout VA 998-415 9/16/1999
9 striped bass VA 1 799485 5/26/2011
10 redear sunfish TX 3 082429 5/2/1991
11 Largemouth bass TX 3 082429 5/2/1991
12 Redspotted sunfish VA 1 799485 5/26/2011
13 Largemouth bass 2000 VA | 673790 5/6/2009
14 Bluegill, spawning male TX 3 082429 5/2/1991
15 Walleye 3 VA 2 116913 1/26/2018
16 Northern pike TX 3 082429 5/2/1991
17 Channel catfish VA 1 799485 5/26/2011
18 Smallmouth bass VA | 673790 5/6/2009
19 Chinook salmon VA 998-415 9/16/1999
20 Spotted bass VA 1 799485 5/26/2011
1 Wiper TX 3 082429 5/2/1991
2 White bass TX 3 082429 5/2/1991
3 Red drum VA 1 931627 9/5/2014
24 Lahontan cutthroat VA | 163 619 11/5/2002
25 Black bullhead TX 3 082429 5/2/1991
26 Florida Largemouth bass TX 3 082429 5/2/1991
7 Golden Trout VA 998-415 9/16/1999
28 White sturgeon VA 1 799775 6/17/2011

 

6

 

 

FIRST AMENDED COMPLAINT

 

 
& Ww bd

a HD ww

10
iv
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

29 Muskellunge TX 3 082429 5/2/1991

30 Walleye male VA 1 673790 5/6/2009
31 Skull Creek Redband VA 998-415 9/16/1999
32 Bull trout VA | 163 619 11/5/2002
33 Colorado River Cutthroat trout VA | 163 619 11/5/2002
34 Flathead catfish TX 3 082429 5/2/1991

35 Yellowstone cutthroat trout VA 998-415 9/16/1999
36 Arctic grayling VA | 163 619 11/5/2002
37 Westslope cutthroat trout VA 1 163 619 11/5/2002
38 Snake River cutthroat trout VA | 163 619 11/5/2002
39 Utah sucker VA 1 783041 6/17/2011
40 Rock bass VA 1 673790 5/6/2009
4] Longnose sucker TX 3 082429 5/2/1991

42 Muskellunge (Tennessee) VAu | 233 325 4/23/2014
43 Brook trout female VA | 163 619 11/5/2002
44 Little Kern Golden trout VA | 827 025 2/1/2012

45 Kokanee male VA 1 783 041 6/17/2011
46 Smallmouth buffalo VA 1 799 485 5/26/2011
47 White Crappie VA 1 799 485 5/26/2011
48 Yellowstone cutthroat #2 VA 1 799 888 0/28/2011
49 Apache trout VA 1 163 619 11/5/2002
50 Black Crappie TX 3 082 429 5/2/1991

51 Cypress Minnow VA 1 799 485 5/26/2011

 

 

 

 

 

 

FIRST AMENDED COMPLAINT

 

 
—_ Ww

a HD Ww

10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

REDBUBBLE’S BUSINESS MODEL

23.  Redbubble is an online seller for print-on-demand products and does business
through its website, www.redbubble.com (the “Redbubble Website” or the “Website’’).

24. — Redbubble assists internet users in uploading artwork to Redbubble’s servers,
which artwork may then be applied to various consumer products.

25. Redbubble then manufactures, markets, and sells these various products that
incorporate copyrighted works.

26. | Redbubble does not develop or purchase its own copyright content; rather it
solicits, encourages, and allows persons or entities (i.e. the “Members”) to upload digital images
(“Designs”) through Redbubble’s Website to servers under the possession, custody or control of
Redbubble.

27. The uploaded digital images are used by Redbubble to display, produce and then
distribute products bearing submitted artwork to customers.

28. | Members may create an account with Redbubble, with an associated account
name, on which they may advertise and offer to sell various products to customers (an “Online
Store’).

29. | Redbubble receives a portion of the revenue earned by Members through sales of
artwork-bearing products on the Online Stores.

30. Therefore, Redbubble receives a financial benefit which is directly attributable to
the uploading, display, transferring, printing, production, sale, distribution, and marketing of the
Designs and accompanying products and packaging.

31. There are two (2) sales channels available on Redbubble’s Website. The first sales
channel allows a Member to upload a Design to Redbubble’s servers. Upon the uploading of a
Design to Redbubble’s servers, Redbubble will then print the Design on an item for retail or use
by the Member. The second sales channel allows a paying customer to purchase preprinted
apparel for resale or use.

oa: The Designs are stored on Redbubble’s servers and also on the Website.
8

 

 

FIRST AMENDED COMPLAINT

 
—_ Ww

a HD Ww

10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

33. | Redbubble’s process digitally modifies and removes metadata (file identification
data) from images uploaded to the Website, including copyright management information.

34. | This metadata removal makes it more difficult for copyright owners to discover
infringing uses of their work and causes, facilitates, and induces the infringement of others.

35. Redbubble has ultimate control over its Members and Online Stores

36. Redbubble provides the tools necessary for its Members to upload their Designs
and maintain their Online Stores.

37. | Redbubble manufactures the Infringing Products itself or hires a third party
manufacturer to manufacture the products (i.e. the “Manufacturer’”).

38. | Redbubble is substantially involved in every step of the process and exerts
substantial influence over the uploading, display, transferring, printing, production, sale,
distribution, and marketing of the Designs and accompanying products and packaging.

39. Specifically, when a paying customer places an order on the Website, Redbubble
uploads the Design stored on its servers; transfers, prints, produces, or otherwise reproduces the
Design onto its own products; processes the order; packages and ships the item containing the
Design (branded with the Redbubble label) to the customer; collects the price for the order; pays a
portion of the order to its Member; and retains the rest of its fee.

40. Additionally, Redbubble plays an active role in selecting, monitoring, and
marketing various Designs and Online Stores.

41. | Redbubble holds itself out and has sworn under penalty of making willful false
statements to the USPTO that it is the seller, distributor and exclusive source for the goods
available on its site.

42, To wit Redbubble owns USPTO trademark registration No. 4,782,482 for the word
mark REDBUBBLE, in which it made sworn statements that it uses its mark in connection with
selling various consumer products, including electronics, luggage, furnishings, kitchenware,

home goods, and clothing.

9

 

 

FIRST AMENDED COMPLAINT

 
-_ Ww

a DO Ww

10
in
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

43. Redbubble retains the exclusive right to provide and manage all material aspects of
Website transactions with paying customers, including, but not limited to, internet hosting, search
engine optimization, production of merchandise, shipping, invoicing, billing, customer service,
product return, and refunds.

DEFENDANTS’ INFRINGEMENT

44. Plaintiff has discovered that Defendants have used at least fifty-one (51) of his
copyrighted works without permission — to wit, the Illustrations. See the attached EXHIBIT B'.

45. Specifically, Redbubble was reproducing the Works and/or their derivatives on to
the Redbubble Website and displaying said works on the Redbubble Website to advertise its
products.

46. —_ Additionally, Redbubble was selling and distributing numerous miscellaneous
products containing reproductions and/or derivatives of the Works (“Infringing Products”).

47. | Each Member Defendant uploaded and reproduced the Works and/or their
derivatives on to the Redbubble Website, causing them to be displayed on the Redbubble Website
to advertise their products.

48. Additionally, each Member Defendant sold and distributed numerous Infringing
Products via their Online Stores.

49. The Manufacturer also infringed on the copyrights in Plaintiff's Works.

50. | Manufacturer reproduced the Works and/or their derivatives on Infringing
Products and sold and distributed such products.

51. Redbubble transmitted, distributed, and reproduced the Works to Manufacturer in
order to enable Manufacture to produce the Infringing Products.

52. Such distribution and reproduction of the Works to Manufacturer constitutes

further copyright infringement by Redbubble.

 

' wherein each of the numbered original Illustrations in Exhibit A corresponds to the same number in Exhibit B — e.g.
infringing uses shown in Exhibit B-7 are of the Sockeye Salmon, numbered “7” in the list of original works.

10

 

 

FIRST AMENDED COMPLAINT

 
—_ Ww

a HD Ww

10
in
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

53. Upon information and belief, when an Infringing Product was purchased,
Redbubble sent an automatic electronic mail to customers containing an image of the Work(s),
the Infringing Product(s) and further sales information.

54. Such distribution and reproduction of the Works to the customers constitutes
further copyright infringement by Redbubble.

55. The Infringing Products contain numerous Redbubble trademarks on the
packaging, indicating Redbubble as the source.

REDBUBBLE’S SECONDARY LIABILITY

56. For those infringements which it is not directly liable, Redbubble is vicariously
liable for Members’ and Manufacturer’s direct infringements.

57. | Redbubble knowingly induced and materially contributed to the copyright
infringements of each and every Member by providing them with the tools and infrastructure to
create Online Stores and accounts, sell Infringing Products, and otherwise infringe upon the
Works.

58. Redbubble also materially contributed to Member’ infringements by creating and
maintaining a streamlined ordering, production, and shipping system for the Infringing Products.

59. — Redbubble also materially contributed to Members’ infringements by placing the
orders for the Infringing Products from Manufacturer, or causing them to be placed, and by
shipping the Infringing Products, or causing them to be shipped.

60. Redbubble also materially contributed to Members’ infringements by hosting the
Online Stores where Works were displayed without permission.

61. Ultimately, Redbubble had the authority, right, power, and ability to control the
actions of the Member and the Online Stores.

62. Redbubble has the right to remove Online Stores from its website, can elect which
Online Stores to feature or advertise, and can make modifications to the Online Stores as it sees

fit.

11

 

 

FIRST AMENDED COMPLAINT

 
—_ Ww

a HD Ww

10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

63. | Redbubble has the right to change the terms by which Members use the Website at
any time and can assert any level of control it wishes over the Members’ activity on the Website.

64. Additionally, without Redbubble’s considerable assistance Members would have
been incapable of infringing on the Works to the extent and manner in which they did.

65. | Redbubble had a direct financial interest in the infringing activities of the
Members because it took a direct percentage of each Members’ sales.

66. | Redbubble also knowingly induced and materially contributed to the copyright
infringements of Manufacturer by placing orders of the Infringing Products from Manufacturer
and transmitting reproductions and/or derivatives of the Works to be utilized by Manufacturer.

67. Ultimately, Redbubble had the authority, right, power, and ability to control the
order and production of Infringing Products and the other activities of the Manufacturer.

68. | Redbubble has the right to place, cancel, and modify orders, inspect the Infringing
Products, and control what packaging and trademarks are used in connection with the Infringing
Products (Redbubble’s own trademarks).

69. | Without Redbubble’s considerable assistance and continuous orders, Manufacturer
would have been incapable of infringing on the Works to the extent and manner in which it did.

70. | Redbubble had a direct financial interest in the infringing activities of the
Manufacturer because it took a percentage of each sale of an Infringing Product produced by the
Manufacturer.

71; Redbubble had knowledge, or had reason to know, of the Member Defendants’
and Manufacturer’s infringements, in particular after being notified of such infringements by
Plaintiff.

72. Redbubble directly profited from the infringements described above as its business
model is predicated on manufacturing and selling products like the Infringing Products.

73. Asresult of the conduct of Redbubble, Plaintiff has sustained damages including
lost licensing revenue in an amount not yet ascertained, and Redbubble has earned profits that

should be disgorged to Plaintiff.
12

 

 

FIRST AMENDED COMPLAINT

 
—_ Ww

a HD wr

10
in
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

COUNT L- COPYRIGHT INFRINGEMENT
(Against Redbubble)

74. Plaintiff incorporates the allegations set forth in paragraphs | through 55 as if fully
set forth herein.

75. This count is pled against Defendant Redbubble.

76. Plaintiff is the sole and exclusive owner of the Works.

77. Redbubble has infringed the Works by reproducing them upon Infringing Products
and on the Redbubble Website, including the Online Stores.

78. | Redbubble has infringed the Works by reproducing and distributing them on
electronic mail sent to customers.

79. Redbubble has infringed the Works by reproducing them to the Manufacturer or
any other third parties for them to manufacture Infringing Products, or otherwise.

80. | Redbubble has infringed the Works by preparing derivative works of them on
Infringing Products and on the Redbubble website, including the Online Stores.

81. Redbubble has infringed the Works by distributing them through the sale of
Infringing Products.

82. | Redbubble has infringed the Works by distributing them through the sale, rental,
lease, or lending of the Works to Manufacturer or any other third parties for them to manufacture
Infringing Products, or otherwise.

83. | Redbubble has infringed the Works by displaying them publically on its website.

84. Plaintiff has not authorized any of the above actions and has not authorized
Redbubble to use the Works in any manner whatsoever.

85. Redbubble’s actions will continue to infringe upon Plaintiff's rights to the
copyrighted Works.

86. | Redbubble is paid a percentage of revenue from every sale of the products it

makes available on the Website.

13

 

 

FIRST AMENDED COMPLAINT

 
—_ Ww

a HD ws

10
in
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

87. The use of the Works encourages the purchase of other goods displayed on
Redbubble’s Website.

88. Asa result of their wrongful conduct, Redbubble is liable to Plaintiff for copyright
infringement under 17 U.S.C. § 501.

COUNT I - COPYRIGHT INFRINGEMENT
(Against each Member Defendant)

89. Plaintiff incorporates the allegations set forth paragraphs | through 55 as if fully
set forth herein.

90. This count is pled against each Member Defendant separately.

91. Plaintiff is the sole and exclusive owner of the Works.

92. Each member exercises control over its own Online Store.

93. Each Member Defendant has infringed the Works by reproducing them upon
miscellaneous products and on their Online Store.

94. Each Member Defendant has infringed the Works by preparing derivative works of
them on miscellaneous products and on their Online Store.

95. | Each Member Defendant has infringed the Works by distributing them through the
sale of Infringing Products.

96. | Each Member Defendant has infringed the Works by displaying them publically
on their Online Store.

97. Plaintiff has not authorized any of the above actions and has not authorized any

Member Defendant to use the Works in any manner whatsoever.

98. | Each Member Defendant’s actions will continue to infringe upon Plaintiff's rights
to the copyrighted Works.
99. | Each Member Defendant is paid a percentage of revenue from every sale of the

products it makes available on his Online Store.

14

 

 

FIRST AMENDED COMPLAINT

 
—_ Ww

a HD Ww

10
in
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

100. The use of the Works encourages the purchase of other goods displayed on each
Member Defendant’s Online Store.

101. Asaresult of his wrongful conduct, each Member Defendant is liable to Plaintiff
for copyright infringement under 17 U.S.C. § 501.

COUNT II - COPYRIGHT INFRINGEMENT
(Against Defendant Manufacturer)

102. Plaintiff incorporates the allegations set forth in paragraphs | through 55 as if fully
set forth herein.

103. This count is pled against Defendant Manufacturer.

104. Plaintiff is the sole and exclusive owner of the Works.

105. Manufacturer has infringed the Works by reproducing them upon miscellaneous
products.

106. Manufacturer has infringed the Works by preparing derivative works of them on
miscellaneous products.

107. Manufacturer has infringed the Works by distributing them through the sale of
miscellaneous products.

108. Plaintiff has not authorized any of the above actions and has not authorized
Manufacturer to use the Works in any manner whatsoever.

109. Manufacturer’s actions will continue to infringe upon Plaintiffs rights to the
copyrighted Works.

110. Manufacturer is paid to produce every product that it manufactures.

111. The use of the Works encourages the purchase of other manufactured goods from
Manufacturer.

112. Asaresult of their wrongful conduct, Manufacturer is liable to Plaintiff for

copyright infringement under 17 U.S.C. § 501.

15

 

 

FIRST AMENDED COMPLAINT

 
—_ Ww

a HD Ww

10
in
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

COUNT IL- VICARIOUS COPYRIGHT INFRINGEMENT
(Against Defendant Redbubble)

113. Plaintiff incorporates the allegations set forth in paragraphs | through 73 as if fully
set forth herein.

114. This count is pled against Defendant Redbubble

115. For any infringing acts described above for which Redbubble did not commit or
participate in directly, Redbubble is liable as a vicarious infringer.

116. Redbubble has the authority, right, power, and ability to control the actions of its
Online Stores, Members, and the Manufacturer of its products.

117. Redbubble directly profited from the infringements described above by taking a
percentage of the sale of each Infringing product sold by a Member and produced by
Manufacturer.

118. As result of the conduct of Redbubble, Plaintiff has sustained damages including
lost licensing revenue in an amount not yet ascertained, and Redbubble has earned profits that
should be disgorged to Plaintiff.

RELIEF REQUESTED

 

WHEREFORE, for the reasons stated above, Plaintiff prays for judgment against Defendant as
follows:

a. Under 17 U.S.C. § 502, grant temporary and final injunctions against Defendants
on such terms as it deems reasonable to prevent or restrain infringement of Plaintiff's copyright.

b. Under 17 U.S.C. § 503, order the impounding and ultimately destruction, on such
terms as it may deem reasonable, of any records or material involved in Defendants’ copyright
infringement.

c, Under 17 U.S.C. § 504, award Plaintiff's actual damages and any additional profits
of Defendants, or, if Plaintiff so elects before judgment is entered, award statutory damages up to

$30,000 per work infringed.

16

 

 

FIRST AMENDED COMPLAINT

 
—_ Ww

a DH Ww

10
in
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

d. If Plaintiff elects statutory damages, for each work found to be willfully infringed
by Defendants, increase the award of statutory damages up to $150,000 per work.

8 Under the theory of vicarious liability, order that Redbubble be required to pay
actual damages or statutory damages up to $150,000 for each work found to be infringed by a
Member or the Manufacturer for which Redbubble is vicariously liable.

f. Under 17 U.S.C. § 505, award costs to Plaintiff;

g. Under 17 U.S.C. § 505, as the prevailing party in a Copyright lawsuit, award to
Plaintiff reasonable attorney’s fees.

h. Awarding Plaintiff all available pre-judgment and post-judgment interest on all
amounts of any judgment; and

1. Grant to Plaintiff such further relief as may be equitable and proper.

DEMAND FOR JURY TRIAL

 

Plaintiff demands a jury trial for all issues triable to a jury.

Dated: February 2, 2021

Respectfully submitted,
EVANS & DIXON, LLC

/s/ Scott J. Strohm

STEVEN H. MUSTOE (pro hac vice forthcoming)
SCOTT J. STROHM (pro hac vice forthcoming)
10851 Mastin Boulevard, Suite 900

Overland Park, KS 66210

Telephone: 913.701.6810 | F: 913.341.2293
copyright@evans-dixon.com

and
KUNZLER BEAN & ADAMSON, PC

R. JEREMY ADAMSON (Bar No. 251380)
4225 Executive Square, Suite 600
La Jolla, CA 92037

iy

 

 

FIRST AMENDED COMPLAINT

 
—_ Ww

a HD ww

10
in
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Telephone: (619) 365-9110
jadamson@kba.law

Attorneys for Plaintiff Joseph Tomelleri

CERTIFICATE OF SERVICE
The undersigned counsel hereby certifies that the foregoing was filed electronically using the

Court’s CM/ECF on February 2, 2021, which generates notice to all parties of record.

/s/ Scott J. Strohm

 

Scott J. Strohm

18

 

 

FIRST AMENDED COMPLAINT

 
